Appellant was convicted of the offense of murder without malice, and his punishment was assessed at confinement in the state penitentiary for a term of five years. *Page 487 
The record is before us without any bills of exception. Appellant filed some objections to the court's charge, but there is nothing in the record to show that the same were ever presented to the court, nor what ruling, if any, the court made thereon or that any exception was taken to the court's ruling. Hence nothing is presented for review.
It appears from the record that appellant's motion for a new trial was heard and overruled on the 19th day of November, 1936, and notice of appeal given to this court. Appellant was granted sixty days in which to file a statement of facts and bills of exception. Thereafter on the 18th day of January, 1937, appellant was granted an additional thirty days in which to file same, but he did not file a statement of the facts adduced on the main trial nor the facts proven upon the hearing of the motion for a new trial until the 19th day of February, 1937, which was ninety-two days after the motion for a new trial was overruled. Hence the same were filed too late to be considered by us.
All other matters appearing to be regular, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.